Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 2-21 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 01/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,188,494 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 11,188,494 B2
Claim 2.  A method comprising: 

receiving data indicating a connectivity between a host and one or more devices; 

generating predictions of data patterns by monitoring and analyzing data traffic at each connection point between a corresponding device of the one or more devices and the host using at least a software control loop; 

determining that a first connection between the host and a first device of the one or more devices has an asymmetric bandwidth requirement based on the predictions of data patterns generated using at least the software control loop; and 

configuring, based on the asymmetric bandwidth requirement of the first connection, a first set of bus lanes of a first data bus connecting the first device and the host to allocate a different number of the bus lanes in the first set of bus lanes to data egress from the host than to data ingress to the host.


Claim 1. A method comprising: 

identifying a plurality of devices that are coupled to a host of a system; 

generating a system topology that identifies a connectivity of each device of the plurality of devices and identifies bus lanes that enable data transfers at the system; 

generating predictions of data patterns by analyzing data processing operations at the system according to the system topology, wherein generating the predictions of data patterns comprises using a software control loop configured to monitor data traffic at each connection point between a device of the plurality of devices and the host according to the system topology; 

determining that a first connection between the host and a first device of the plurality of devices has an asymmetric bandwidth requirement based on (i) the system topology and (ii) the predictions of data patterns generated according to the system topology using the software control loop; and 

configuring, based on the asymmetric bandwidth requirement of the first connection, a first set of bus lanes of a first data bus connecting the first device and the host to allocate a different number of the bus lanes in the first set of bus lanes to data egress from the host than to data ingress to the host.



6.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,188,494 B2.

7.	Claims 7, 14 and 20, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of U.S. Patent No. 11,188,494 B2.

8.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,188,494 B2.

9.	Claims 10 and 16, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 23 of U.S. Patent No. 11,188,494 B2.

Related Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Li et al. (US Patent No. 11,075,929 B1 hereinafter “Li”) discloses a method includes accessing time series data of a wireless communication link between a first node and a second node on a millimeter-wave communications network; determining that an anomaly exists in the time series data; determining an anomaly type for the anomaly by inputting one or more features derived from the time series data into a machine learning module; generating a report comprising an indication that the anomaly exists and a description of the anomaly type, and determining one or more treatments for the determined anomaly.	

Allowable Subject Matter
11.	Claims 3-5, 8, 11-13, 15, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
12.        Claims 2, 6, 7, 9, 10, 14, 16 and 20 are rejected. 
              Claims 3-5, 8, 11-13, 15, 17-19 and 21 are objected to.
             
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181